Citation Nr: 1449322	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-29 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach condition, (claimed as irritable bowel syndrome (IBS)), to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 



INTRODUCTION

The Veteran had active service from August 1965 to August 1968 and the Air National Guard from August 1983 to June 1984 and from September 1984 to December 1996.  The Veteran was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claim of entitlement to service connection for IBS and granting service connection for an anxiety disorder.  A 30 percent evaluation was assigned, effective as of September 29, 2009.  


FINDINGS OF FACT

1.  The Veteran's stomach condition was likely aggravated by his service-connected PTSD.  

2.  The Veteran's PTSD has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, due to symptomatology such as sleep impairment, social isolation, depressed mood, irritability and subjectively reported panic attacks.  

3.  At no time during the pendency of this claim has the Veteran's PTSD been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms similar to flattened affect, panic attacks more than once a week, difficulty in understanding complex commands; impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing and maintaining effective work and social relationships. 



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a stomach condition as secondary to PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's claim of entitlement to service connection for a stomach condition, the Board is granting this claim in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

As for the issue of entitlement to a higher evaluation for PTSD, the claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examinations in February 2010, October 2011, May 2013, June 2013, and March 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Stomach Disorder

The Veteran contends that he is entitled to service connection for a stomach disorder, claimed as IBS.  After considering all of the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for a stomach disorder is warranted.  

The Veteran's service treatment records do not reflect that he suffered from a chronic stomach disability during active military service.  The records are silent as to any such disorder and the August 1968 release from active duty examination reflects that an evaluation of the abdomen and viscera was normal.  

Post-service records also fail to relate a chronic stomach condition to military service or a service-connected disability.  The first evidence of a stomach problem is a September 1984 National Guard enlistment examination.  The Veteran indicated in his report of medical history associated with this examination that he had a history of stomach, liver or intestinal trouble.  He made the same assertion in a report of medical history dated August 1988, although he specifically indicated that his trouble was related to his stomach.  It was also noted that the Veteran had experienced stomach problems since 1973.  According to a July 1992 examination note, the Veteran reported having been tested for a nervous stomach in 1983.  However, examination of the abdomen and viscera was deemed to be normal at this time.  

The Veteran was treated in February 1993 for persistent abdominal symptoms.  It was noted that he had a longstanding history of intermittent abdominal pain.  This had been extensively evaluated and attributed to "a nervous stomach" in the past.  It was noted that the Veteran's last evaluation was 15 years earlier.  The Veteran reported a five week history of periumbilical abdominal pain associated with significant bloating and occasional nausea.  Upon examination, it was determined that the most likely explanation for the Veteran's symptoms was that of functional bowel disease.  A June 1999 private treatment record notes abdominal cramping and gas pains for about three weeks with loose bowel movements.  The Veteran was noted to have a history of IBS.  Examination revealed normoactive bowel sounds.  The abdomen was soft, nontender and had no organomegaly.  

The Veteran underwent a physical examination in August 2004.  The abdomen was soft and nontender with normally active bowel sounds.  There was no hepatosplenomegaly or abdominal masses or bruits.  A July 2008 private treatment record notes a history of IBS and diverticulosis.  

According to a November 2009 private treatment note, the abdomen was soft and non-distended.  Bowel sounds were present in all quadrants and there was no tenderness or abdominal masses.  

The Veteran was most recently afforded a VA examination in March 2014.  The Veteran reported that he was having abdominal pain, bloating and diarrhea in 1978.  He was subsequently diagnosed with IBS following a UGI.  He also reported that he was treated for abdominal pain between 1970 and 1978.  He felt he had his symptoms under control until 1993 when he saw a GI specialist for intermittent abdominal pain and "nervous stomach."  He subsequently switched to a bland diet and was doing well except for flare-ups occurring about every 3 months (lasting approximately 1 week) with bloating, nausea and stomach pain.  He denied diarrhea, frequent constipation or bloody stools, as well as weight loss, anemia or rectal bleeding.  The examiner reviewed a colonoscopy from March 2008 and noted that this was normal with diverticula.  After reviewing the medical records, the examiner noted that the Veteran was probably given the diagnosis of IBS around 1978.  This was noted by the GI specialist that saw the Veteran in 1993.  This diagnosis was carried over to the Veteran's primary care physician, although he described the symptoms as intermittent abdominal pain and "nervous stomach," with a diagnosis of "functional bowel disease."  There were no additional relevant medical records until the period of 2004 to 2009, which noted a "history of IBS."  These records did not indicate that the primary care physician had been informed of any symptoms related to IBS during this time period.  Also, the 2008 colonoscopy indicated "multiple diverticuli, normal colon with NO inflammation." 

The examiner concluded that it was less likely as not that the Veteran's IBS was the result of his PTSD.  The examiner explained that this opinion was based on a review of the current medical literature.  The current literature stated that "People with irritable bowel syndrome who seek medical help are more likely to suffer from anxiety and stress than those who do not seek help.  Stress and anxiety are known to affect the intestines; thus, it is likely than anxiety and stress worsen symptoms.  However, stress or anxiety is probably not the cause."  While the Veteran had a formal diagnosis of IBS, he did not meet the updated criteria.  IBS is defined as recurrent abdominal pain or discomfort at least three days per month in the last three months with two or more of the following: improvement with defecation, onset associated with a change in frequency of stool, or onset associated with a change in form (appearance) of stool.  The Veteran had symptoms of nausea, bloating and abdominal discomfort once every three months and denied any change in the frequency or form of his stool.  In addition, he had never used typical drugs such as antispasmodics.  As such, he did not meet the criteria for IBS as of this time.  

Finally, in an October 2009 statement, the Veteran asserted that his IBS was caused mainly by stress.  He indicated having been tested on at least 3 different occasions.  Sometimes, his stomach trouble would last a couple of days while other times it was as long as a month.  

Having reviewed the above evidence, the Board finds that service connection for a stomach condition is warranted.  While the VA examiner concluded that the Veteran did not meet the specific criteria for IBS, the examiner recognized that the Veteran does in fact suffer from a symptomatic stomach condition.  Furthermore, the examiner concluded that it was likely that this condition was in fact aggravated by his service-connected PTSD.  Records spanning several decades confirm a history of stomach symptomatology with diagnoses such as IBS, a nervous stomach and functional bowel disease.  As there is current evidence of a chronic condition, as well as competent evidence of aggravation due to PTSD, the Board finds that service connection for a stomach condition is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a stomach condition is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to service connection for a stomach condition is granted.  

Increased Evaluation for PTSD

The Veteran also contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected PTSD.  For historical purposes, service connection was originally established for an anxiety disorder in a March 2010 rating decision.  A 30 percent evaluation was assigned, effective as of September 29, 2009.  A timely notice of disagreement was received from the Veteran in April 2010, but the 30 percent evaluation was continued in a November 2011 statement of the case.  The Veteran appealed this decision to the Board in November 2011.  

The Veteran was afforded a VA psychiatric examination in February 2010.  Examination revealed the Veteran's thought processes to be generally clear and goal-directed.  Immediate memory appeared intact, although he made minor errors on short-term and delayed memory tasks, suggesting mild impairment in short-term memory.  Attention appeared intact, although concentration was mildly impaired.  Impulse control appeared within normal limits.  The Veteran reported his mood as irritable, occasionally down and tense at times.  His affect was broad and appropriate to content.  He endorsed mild problems with worry, but noted that his level of stress was often affected by life events, such as difficulties in his relationship with his wife due to her symptoms of bipolar disorder.  While the Veteran reported anhedonia, he noted that he enjoyed hunting, fishing and spending time with his grandchildren.  He reported occasional nightmares and mild problems with concentration.  He denied suicidal or homicidal ideation, as well as visual or auditory hallucinations.  He also denied paranoid thinking or delusions.  The examiner concluded that the Veteran's insight and judgment appeared grossly intact.  The Veteran had been married for 41 years and held the same job from 1969 to 2004 and was currently working at a different job on a full-time basis.  The Veteran reported having a good relationship with his supervisor and co-workers, and denied ever missing work due to psychological or emotional problems.  He also reported a good relationship with his wife, children and grandchildren.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, he was diagnosed with an anxiety disorder.  A global assessment of functioning (GAF) score of 68 was assigned.  It was noted that there was a clear nexus between the Veteran's claimed war-time stressors and his diagnosis of anxiety disorder.  His symptoms were not severe enough to interfere with his occupational functioning, although they did result in mild impairment in his social relationships per his self-report.  

According to a VA treatment note dated July 2010, the Veteran had a GAF score of 68.  The Veteran reported struggling with anger on a daily basis.  He reported loving feelings towards his family, but he stated that he had lost all compassion for others.  He denied having any friends of his own, but he noted that he did socialize with his wife's friends on occasion.  He also endorsed problems with concentration and noted that when he was in a crowd he would get "worked up."  He endorsed depression, but denied mania, panic, and auditory/visual hallucinations.  Memory issues were denied and there was no history of suicidal or homicidal ideation.  There were also no problems with impulse control or behavior. 

The Veteran underwent an additional VA psychiatric examination in October 2011.  The examiner concluded that the Veteran met the diagnostic criteria for a diagnosis of PTSD.  A GAF score of 65 was assigned at this time.  (In an October 2011 addendum, it was noted that the GAF score was related to mild level if impairment to social functioning).  The examiner concluded the Veteran's PTSD was of sufficient severity to result in occupational and social impairment due to mild or transient symptoms which decreased work efficient and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  The Veteran reported symptomatology such as nighttime waking with a delayed return to sleep.  He reported dreams of historic content related to his experiences in Vietnam approximately twice per week.  Also, while he endorsed discomfort in social situations, he did attend some social events.  He also reported anger related to his experiences as a returning military Veteran, but he denied that this had caused any legal difficulty for him.  The Veteran did not treat this condition with medication.  Symptoms such as suicidal ideation, panic attacks, flattened affect, impaired memory, impaired judgment or disturbances of motivation or mood were not found.  The examiner noted that the Veteran's report of severity of symptoms and impact to his social and occupational functioning did not appear to have changed since his initial examination.  Regardless of whether this condition was diagnosed as anxiety or PTSD, however, the impact to social and occupational functioning appeared mild given his ability to maintain a successful career to retirement and a second career, as well as a satisfactory marriage.  

The Veteran was also afforded a VA traumatic brain injury (TBI) examination in May 2013.  It was noted that the Veteran did not now, nor had he ever, had a TBI.  The Veteran did describe mild memory loss.  His judgment was found to be normal and his social interaction was routinely appropriate.  He was always oriented in person, time, place and situation, and visual spatial orientation was also noted to be normal.  The examiner concluded that the Veteran did not suffer from TBI, but rather that he had significant issues with PTSD.  

He was then afforded a VA psychiatric examination later in May 2013.  It was again confirmed that the Veteran was suffering from PTSD.  A GAF score of 65 was assigned.  The examiner concluded the Veteran's PTSD was of sufficient severity to result in occupational and social impairment due to mild or transient symptoms which decreased work efficient and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  His symptoms did not appear to impact occupational functioning given his ability to remain employed in a relatively isolative environment.  There was no change since the October 2011 VA examination.  The Veteran did endorse an avoidance of crowds.  He also described awakening during the night and checking to make sure the doors and windows are secure.  Examination revealed chronic sleep impairment resulting from PTSD.  The Veteran denied suicidal ideation and there was no finding of depressed mood, anxiety, panic attacks or memory impairment.  The Veteran was also fully oriented in all spheres with no disturbance of motivation and mood.  There were no other symptoms attributable to mental disorders.  

Finally, the Veteran was most recently afforded a VA psychiatric examination in March 2014.  The Veteran denied any changes to his family/social relationships since his retirement.  He also denied any significant changes in activities or hobbies.  He again described sleep disturbances and waking up to check the locks.  The examiner did not report any other symptoms associated with the Veteran's PTSD and noted that it was unclear what exactly the Veteran was appealing from his last examination.  The Veteran did not describe any different symptoms related to his PTSD in comparison to his May 2013 examination.  He identified primarily isolative behavior, avoidance of crowds/reminders/social settings, detachment from others, hypervigilance, sleep disturbance and irritability.  There was no report by the Veteran of worsening symptomatology.  

The preponderance of the above evidence demonstrates that an evaluation in excess of 30 percent for PTSD is not warranted at any time during the pendency of this claim.  The Veteran's claim is presently rated as 30 percent disabling under Diagnostic Code 9411.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.  

In the present case, it has been determined that the Veteran's PTSD only results in occupational and social impairment due to mild or transient symptoms which decreased work efficient and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  This degree of impairment warrants a 10 percent evaluation under the rating criteria.  See id.  However, the Board will not disturb the currently assigned evaluation.  

A higher evaluation of 50 percent is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  The record does not reflect such a degree of occupational and social impairment in this case due to symptoms as severe impaired judgment, impairment of short-and long-term memory or disturbances of motivation and mood.  The May 2013 VA examiner in fact concluded that it did not appear that the Veteran's PTSD resulted in any occupational impairment, as evidenced by his ability to complete his prior job to retirement.  Also, while there is evidence of social impairment due to an avoidance of crowds and a desire to isolate, the Veteran did maintain a career and has been married to his current wife for over 40 years.  This suggests that the Veteran does not have difficulty in establishing and maintaining effective work and social relationships.  As such, there is no evidence of record suggesting that a schedular evaluation in excess of 30 percent has been warranted at any time during the pendency of this claim.  

The above conclusion is further supported by the GAF scores assigned in this case.  Most recently, a GAF score of 65 was assigned.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  This does not reflect the degree of impairment warranted by a 50 percent or higher evaluation.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 30 percent for his service-connected PTSD.  In a statement dated February 2012, the Veteran reported behavior problems, problems with social interaction, sleep difficulties and problems with depression.  He also reported in an August 2012 statement that he had difficulty sleeping and was on high alert.  He then indicated in an October 2012 statement that when left alone for any period of time he would have panic attacks.  He reported going to the emergency room on three occasions over the previous five years because of this.  He also described short-term memory loss and confusion.  In another October 2012 statement, he indicated that he woke up every night and had to check the perimeter to make sure everything was secure.  However, while the Board has considered this reported symptomatology, the record does not reflect that it has resulted in such a degree of occupational and social impairment to warrant a higher evaluation.  The Veteran worked full-time until retirement, continues to perform recreational activities and occasional social activities and has maintained a marriage for more than four decades.  As such, the symptomatology described by the Veteran fails to reflect that a higher schedular evaluation is warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an initial disability evaluation in excess of 30 percent for PTSD must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as depression, isolation, sleep impairment and irritability.  His 30 percent rating contemplates this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  At no time has the Veteran alleged his PTSD renders him unemployable.  In fact, the May 2013 VA examiner concluded that it did not appear to impact occupational functioning.  Thus, the Board will not consider this issue further.




ORDER

The claim of entitlement to service connection for a stomach condition, as secondary to PTSD, is granted.  

The claim of entitlement to an evaluation in excess of 30 percent for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


